Case 2:20-cv-08466-DSF-PLA Document 60-3 Filed 04/19/21 Page 1 of 2 Page ID #:1785




                         EXHIBIT 2
Case 2:20-cv-08466-DSF-PLA Document 60-3 Filed 04/19/21 Page 2 of 2 Page ID #:1786




                                       Payment credit advice


                                                                                                   Our ref:                  EBANKGO95248015
                                                                                                   Your ref:                 IAT RB/1527752
                                                                                                   Date:                     23rd March 2021
                                                                                                   Time:                     15:21:54
                                                                                                   Delivery ref:             00697818045




   We confirm having issued the following                                            Inter Account Transfer

   Amount debited:         USD               322,462,970.58                                            Debit date: 23rd March 2021
   From account:                               9982

   Amount credited:        GBP               233,499,616.64                                            Value date: 23rd March 2021
   To account:                                  9732

   Reference:




   Transactional information:
   Requested amount:                   USD     322,462,970.58
   Exchange Rate:                      1.381
   Deal Reference:                     Autobooked
   NWB commission charges:                     0.00
   NWB commission charges information:




                              National Westminster Bank plc. Registered in England No 929027. Registered Office: 250 Bishopsgate, London, EC2M 4AA
                       Authorised by the Prudential Regulation Authority and regulated by the Financial Conduct Authority and the Prudential Regulation Authority.
                                                  Agency agreements exist between members of The Royal Bank of Scotland Group.
